Citation Nr: 1828366	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart disability, to include coronary artery disease (CAD). 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus. 

4. Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to January 1, 2012.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014. A transcript of this hearing is of record.

This case was previously before the Board in February 2015 and June 2017 when it was remanded for additional development. It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1. A chronic heart disability, to include CAD, was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

2. Hypertension was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

3. Diabetes mellitus was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

4. Prior to January 1, 2012, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1. A chronic heart disability, to include CAD, was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2. Hypertension was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3. Diabetes mellitus was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4. The criteria for entitlement to a TDIU prior to January 1, 2012 are not met. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection Claims

The Veteran contends that service connection is warranted for a heart disability, hypertension, and diabetes mellitus as they were incurred due to active duty service. Specifically, the Veteran contends that he was physically abused by drill instructors during basic training as he was unable to learn to read and write, and his claimed conditions have developed because of stress associated with the service injuries.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record establishes current disabilities. Post-service VA and private records document diagnoses of CAD, hypertension, and diabetes throughout the claims period. These conditions were also diagnosed upon VA examination in October 2017. The Board additionally finds that an in-service injury is demonstrated. Although service records do not document the abuse and physical injuries reported by the Veteran, he is competent to report these events occurred. The Board will therefore resolve any doubt in the Veteran's favor with respect to the incurrence of an in-service injury and find that the second element of service connection is demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's claimed disabilities and active duty, service records do not support the claims. Service records do not document any complaints or treatment related to the Veteran's heart, blood pressure, or endocrine system. His blood pressure was normal (110/76) at the November 1967 separation examination, as was laboratory testing of the Veteran's blood sugar levels. The Veteran's separation psychiatric examination was marked abnormal due to "inaptitude," presumably referring to the Veteran's learning difficulties. Despite this finding, no chronic disabilities were diagnosed during service and there are no findings or complaints related to heart disease, hypertension, or diabetes during service.

Post-service medical records also do not support the claim. There is no evidence of any of the claimed conditions until October 1995, almost 30 years after active duty, when the Veteran was provided a cardiac exercise stress test due to complaints of fatigue and dyspnea. The stress test was normal and none of the claimed conditions were diagnosed by a health care professional until July 1998, when a physician at the VA Medical Center (VAMC) diagnosed hypertension. The Veteran was then diagnosed with diabetes mellitus in November 2004 and CAD was diagnosed at a November 2009 VAMC cardiologist appointment. 

Service connection is possible for CAD, hypertension, and diabetes mellitus on a presumptive basis as chronic diseases under 38 C.F.R. §§ 3.307 and 3.309, but the condition must manifest to a compensable degree within one year of separation.  The absence of any clinical evidence for many years after service weighs the evidence against a finding that the Veteran's disabilities were present in service or the year immediately after. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Veteran also does not contend that his disabilities were present in service or in the year immediately after his discharge. Therefore, service connection on a presumptive basis is not warranted for a heart disability, hypertension, or diabetes.  

The Board also notes that there is no competent medical evidence in support of the claims. No competent medical provider has provided an opinion in favor of service connection for the Veteran's disabilities. The October 2017 VA examiner found that the Veteran's heart disease, hypertension, and diabetes are etiologically related to genetics and the Veteran's obesity. Similarly, the Veteran's private physician noted in October 2015 that the Veteran had "high-risk characteristics and a very strong family history" of heart problems. The Board has considered the Veteran's statements that his disabilities are due to stressful experiences during active duty, but as a lay person, he is not competent to provide an opinion regarding medical etiology. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  

Finally, service connection is possible for CAD, hypertension, and diabetes under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, in this case, the Veteran has not reported experiencing continuous symptoms of the claimed disabilities since service.   

In sum, the competent evidence of record establishes that the Veteran's disabilities had their onset many years after active duty service. The weight of the evidence is also clearly against a nexus between the claimed conditions and any incident of active duty service, to include the Veteran's reports of physical abuse during basic training. Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection and they are denied.


TDIU Prior to January 1, 2012

The Veteran was awarded TDIU in a February 2018 rating decision effective from January 1, 2012. VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The Board must now determine whether TDIU is warranted during the period prior to January 1, 2012. 

Prior to January 1, 2012, the Veteran was service-connected for obstructive sleep apnea, rated as 50 percent disabling, and degenerative arthritis of the cervical spine, thoracolumbar spine, and right and left knees. His combined evaluation for compensation was 80 percent from May 3, 2011 to June 4, 2017. Therefore, the Veteran satisfies the percentage criteria for a TDIU prior to January 1, 2012. 38 C.F.R. § 4.16(a) (providing for TDIU when there are two or more service-connected disabilities with one rated at least 40 percent disabling and a combined evaluation of at least 70 percent). 

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In this case, the record establishes that the Veteran was still working full time prior to January 1, 2012 and was therefore not unemployable due to service-connected disabilities. 

The most recent employment information received from the Veteran in January 2018 states that he last worked in 2011. The record establishes that the Veteran was employed full time throughout the relevant claims period as a self-employed fence builder and welder. On VA forms received in May 2011 and December 2017, the Veteran reported finishing fifth or sixth grade with a history of employment in manual labor positions. The record does not contain any competent medical evidence finding that the Veteran was unemployable due to service-connected disabilities prior to January 1, 2012, and the Veteran's own statements report his full time non-marginal employment through 2011. Therefore, the preponderance of the evidence establishes that the Veteran was not unemployable due solely to his service-connected disabilities prior to January 1, 2012 as he was able to sustain full time employment during that period. Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to service connection for a heart disability, to include CAD, is denied. 

Entitlement to service connection for hypertension is denied.




Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to TDIU prior to January 1, 2012 is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


